599 F.2d 743
Carl M. SEIBERT, Plaintiff-Appellant,v.D. T. BAPTIST, District Director of Internal Revenue Serviceet al., Defendants-Appellees.
No. 78-3007.
United States Court of Appeals,Fifth Circuit.
July 30, 1979.

Carl Michael Seibert, pro se.
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Act.  Chief, Gary R. Allen, Atty., Tax Division, U. S. Dept. of Justice, Washington, D. C., for defendants-appellees.
ON PETITION FOR REHEARING
(Opinion May 3, 1979, 5 Cir., 1979, 594 F.2d 423)
Before AINSWORTH, GODBOLD and VANCE, Circuit Judges.
PER CURIAM:


1
On May 3, 1979, we affirmed Seibert v. Baptist on the basis of the United States District Judge's Memorandum of Opinion.  Relying on our En banc decision, Davis v. Passman, 571 F.2d 793 (5th Cir. 1978), the lower court refused to recognize an implied private cause of action for damages under the due process clause of the fifth amendment.  In Davis v. Passman, --- U.S. ----, 99 S.Ct. 2264, 60 L.Ed.2d 846 (1979), a ruling announced on June 5, 1979, however, the United States Supreme Court reversed our En banc decision and found that a cause of action as well as a damages remedy could be implied under the due process clause of the fifth amendment.  We therefore reverse and remand to the district court.